            Case 2:11-cr-00450-TLN Document 417 Filed 01/06/21 Page 1 of 2



Alexis Haller SBN 201210
LAW OFFICE OF ALEXIS HALLER
7960B Soquel Drive, #130
Aptos, California 95003
Telephone: (831) 685-4730
Facsimile: (831) 603-4041
E-mail: ahaller@ahlawoffice.com

Attorney for VERA ZHIRY




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA

                                      SACRAMENTO DIVISION




 UNITED STATES OF AMERICA,                                Case No. 2:11-CR-450-TLN-4

                        Plaintiff,                        STIPULATION AND ORDER SETTING
                                                          SELF-SURRENDER DATE
        vs.

 VERA ZHIRY,                                              Judge:   Hon. Troy L. Nunley

                        Defendant.




       Defendant Vera Zhiry and the United States of America, by and through their respective counsel

of record, hereby stipulate and agree as follows:

       1.       Pursuant to this Court’s order of August 4, 2017, Ms. Zhiry has been released on bail

pending the appeal in the above-captioned matter.

       2.       On December 17, 2020 , the Court of Appeals for the Ninth Circuit issued its mandate in

the appeal (Ninth Circuit Case No. 17-10344).

       3.       Due to the COVID-19 pandemic, the parties stipulate that Ms. Zhiry’s self-surrender date
            Case 2:11-cr-00450-TLN Document 417 Filed 01/06/21 Page 2 of 2


be set on March 17, 2021, and respectfully request that the Court issue an order instructing Ms. Zhiry to

self-surrender to the institution designated by the Bureau of Prisons or, if no such institution has been

designated, to the United States Marshals Service office in Sacramento, California, at or before 2:00

p.m. on that date.

       4.       All conditions of release shall remain in effect until Ms. Zhiry surrenders.

       IT IS SO STIPULATED.


Dated: January 4, 2021                                        /s/ Alexis Haller
                                                              Alexis Haller
                                                              Attorney for Defendant Vera Zhiry



Dated: January 4, 2021                                        /s/ Lee Bickley
                                                              Lee Bickley
                                                              Assistant United States Attorney
                                                              Attorney for Plaintiff


                                                 ORDER

       The Court, having received and considered the parties’ stipulation, and good cause appearing

therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders that defendant

Vera Zhiry, having been previously convicted and sentenced to the custody of the Bureau of Prisons,

shall self-surrender to the institution designated by the Bureau of Prisons, or if no such institution has

been designated, to the United States Marshals Service office in Sacramento, California, on or before

March 17, 2021, at 2:00 p.m.

       IT IS SO ORDERED.

Dated: January 5, 2021
                                                                 Troy L. Nunley
                                                                 United States District Judge




                                                     2
